 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   RICK FREY, et al.                               )   Case No.: 1:18-cv-0963 -LJO-JLT
                                                     )
12                  Plaintiffs,                      )   ORDER TO SHOW CAUSE WHY THE ACTION
                                                     )   SHOULD NOT BE DISMISSED FOR PLAINTIFFS’
13          v.                                       )   FAILURE TO COMPLY WITH THE COURT’S
                                                     )   ORDER AND FAILURE TO PROSECUTE
14   U.S. DEPARTMENT OF HEALTH AND                   )
     HUMAN SERVICES,                                 )
15                                                   )
                    Defendant.                       )
16                                                   )

17          The Court granted Plaintiff’s request to dismiss the Government defendants in the action and
18   granted “leave to amend to add Non-United States Defendants.” (Doc. 17) The Court directed
19   Plaintiffs to file any amended complaint within sixty days, or no later than February 25, 2019. (Id.) To
20   date, Plaintiffs have not filed an amended complaint or taken any other action to prosecute claims in
21   this matter.
22          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a
23   party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any
24   and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District courts have
25   inherent power to control their dockets,” and in exercising that power, a court may impose sanctions
26   including dismissal of an action. Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831
27   (9th Cir. 1986). A court may dismiss an action with prejudice, based on a party’s failure to prosecute
28   an action or failure to obey a court order, or failure to comply with local rules. See, e.g. Ferdik v.

                                                          1
 1   Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order

 2   requiring amendment of complaint); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987)

 3   (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th

 4   Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

 5          Accordingly, Plaintiffs are ORDERED to show cause no later than March 15, 2019, why the

 6   action should not be dismissed for the failure comply with the Court’s order and failure to prosecute,

 7   or to file an amended complaint.

 8
     IT IS SO ORDERED.
 9
10      Dated:     March 1, 2019                               /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
